 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    PERCY LEE RHODES,                                Case No. 1:15-cv-01714-DAD-SAB (PC)
12                       Plaintiff,                    ORDER DENYING PLAINTIFF’S MOTION
                                                       TO REOPEN CASE
13           v.
                                                       (ECF No. 93)
14    FRESNO COUNTY, et al.,
15                       Defendants.
16

17          On October 25, 2015, Plaintiff Percy Lee Rhodes filed the instant action pursuant to 42

18   U.S.C. § 1983. (ECF No. 1.) On August 20, 2018, Plaintiff filed a notice of dismissal pursuant to

19   Federal Rule of Civil Procedure 41(a). (ECF No. 89.) Defendants filed a statement of non-

20   opposition to Plaintiff’s request for dismissal. (ECF No. 91.) On August 28, 2018, the Court issued

21   an order directing the Clerk of Court to close this case pursuant to the parties’ stipulation for

22   voluntary dismissal, and this case was closed the same day. (ECF No. 92.)

23          Currently before the Court is Plaintiff’s motion to reopen case under Federal Rule of Civil

24   Procedure 60(b), filed on July 26, 2019. (ECF No. 93.) Plaintiff contends that this case should be

25   reopened because Plaintiff is still suffering from his injury and has been referred to Ambati

26   Narayana, M.D. for “cystoscopy and treatment,” “cystoscopy and revise uret,” and “prostatectomy

27   (TURP).” (Id.) Further, Plaintiff argues that he has newly discovered evidence that, with

28   reasonable diligence, could not have been discovered in time for trial under rule 59(b) and that
                                                      1
 1   Defendants will not suffer any prejudice if the case is reopened.

 2          A voluntary dismissal is a judgment, order, or proceeding from which Rule 60(b) relief can

 3   be granted. In re Hunter, 66 F.3d 1002, 1004-05 (9th Cir. 1995). Under Rule 60(b), a court may

 4   relieve a party from a final judgment or order if the moving party can show: (1) mistake,

 5   inadvertence, surprise, or excusable neglect; (2) newly discovered evidence; (3) fraud,

 6   misrepresentation, or misconduct by an opposing party; (4) the judgment is void; (5) the judgment

 7   has been satisfied, released, or discharged; or (6) any other reason that justifies relief. Fed. R. Civ.

 8   P. 60(b).

 9          First, Plaintiff argues that this case should be reopened because he has newly discovered

10   evidence. Under Rule 60(b)(2), a party may obtain relief from judgment where there is “newly

11   discovered evidence that, with reasonable diligence, could not have been discovered in time to

12   move for a new trial under Rule 59(b)[.]” Fed. R. Civ. P. 60(b)(2). “Relief from judgment on the

13   basis of newly discovered evidence is warranted if (1) the moving party can show the evidence

14   relied on in fact constitutes ‘newly discovered evidence’ within the meaning of Rule 60(b); (2) the

15   moving party exercised due diligence to discover this evidence; and (3) the newly discovered

16   evidence must be of ‘such magnitude that production of it earlier would have been likely to change

17   the disposition of the case.’” Feature Realty, Inc. v. City of Spokane, 331 F.3d 1082, 1093 (9th

18   Cir. 2003) (citation omitted).

19          In this case, while Plaintiff asserted that he has newly discovered evidence that, with

20   reasonable diligence, could not have been discovered in time for trial under Rule 59(b), Plaintiff
21   has failed to identify what the newly discovered evidence is and that he exercised reasonable

22   diligence. Further, Plaintiff has not demonstrated that his newly discovered evidence is of “such

23   magnitude that production of it earlier would have been likely to change the disposition of the

24   case.” Feature Realty, Inc., 331 F.3d at 1093. Therefore, Plaintiff’s request for relief from the

25   voluntary dismissal pursuant to Rule 60(b)(2) is denied.

26          Second, Plaintiff argues that this case should be reopened because he is “yet suffering from
27   his injury and has been referred” to a doctor for specified medical services, which the Court

28   interprets as a request for relief pursuant to Rule 60(b)(6), the “so-called catch-all provision” of
                                                         2
 1   Rule 60(b). Harvest v. Castro, 531 F.3d 737, 749 (9th Cir. 2008). “A party moving for relief under

 2   Rule 60(b)(6) ‘must demonstrate both injury and circumstances beyond his control that prevented

 3   him from proceeding with the action in a proper fashion.’” Id. (citation omitted). Rule 60(b)(6)

 4   “is to be ‘used sparingly as an equitable remedy to prevent manifest injustice and is to be utilized

 5   only where extraordinary circumstances prevented a party from taking timely action to prevent or

 6   correct an erroneous judgment.’” Id. (citation omitted).

 7            In this case, Plaintiff has not provided the Court with any evidence demonstrating that the

 8   voluntary dismissal of this case was due to any circumstances beyond his control. Therefore,

 9   Plaintiff’s request for relief from the voluntary dismissal pursuant to Rule 60(b)(6) is denied.

10            Accordingly, Plaintiff’s motion to reopen case under Rule 60(b), (ECF No. 93), is HEREBY

11   DENIED.

12
     IT IS SO ORDERED.
13

14   Dated:     July 31, 2019
                                                        UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        3
